717 So. 2d 104 (1998)
Rabah BENELHOCINE, Appellant,
v.
STATE of Florida, Appellee.
No. 97-03248.
District Court of Appeal of Florida, Second District.
August 19, 1998.
Rabah Benelhocine, pro se.
Robert A. Butterworth, Attorney General, Tallahassee, and Ronald Napolitano, Assistant Attorney General, Tampa, for Appellee.
PER CURIAM.
Rabah Benelhocine appeals the judgment and sentence entered upon the revocation of his probation. We dismiss the appeal for lack of jurisdiction.
In June 1997, Benelhocine executed a plea form admitting that he violated his probation. As a result, the trial court revoked Benelhocine's probation and sentenced him to a term of one year in jail with credit for time served. Benelhocine appealed, arguing that his admission to the probation violation was not voluntary as he was pressured into his plea.
Pursuant to section 924.051(4), Florida Statutes (Supp.1996): "If a defendant pleads nolo contendere without expressly reserving the right to appeal a legally dispositive issue... the defendant may not appeal the judgment or sentence." Here, Benelhocine entered his admission plea without reserving the right to appeal any dispositive issue, and without filing a motion to withdraw the plea before the lower tribunal. Thus, Benelhocine has not preserved the issue for appellate review. See § 924.051(4), Fla. Stat. (Supp. 1996); Fla. R.App. P. 9.140(b)(2)(B); Leonard v. State, 23 Fla. L. Weekly D1438 (Fla. 2d DCA 1998). Accordingly, we dismiss this appeal without prejudice to Benelhocine to seek relief from the trial court pursuant to Florida Rule of Criminal Procedure 3.850.
Dismissed.
PARKER, C.J., and FRANK and BLUE, JJ., concur.